Citation Nr: 0027111	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to July 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the claim as not well grounded.

The veteran provided testimony at a personal hearing 
conducted before the RO in September 1999, a transcript of 
which is of record.

As an additional matter, it is noted that the veteran has 
submitted evidence directly to the Board accompanied by a 
waiver of initial consideration by the RO.  38 C.F.R. 
§ 20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran was treated for right knee problems on 
various occasions while on active duty.  

2.  The veteran has reported that he has experienced 
continuous knee problems ever since his discharge from active 
service.

3.  A competent medical opinion is on file to the effect that 
the veteran's current right knee disorder is possibly due to 
an in-service injury.

4.  Post-service medical evidence shows that in January 2000 
the veteran underwent surgery on the right knee due, in part, 
to a tear of the medial meniscus.  These records indicate 
that the tear was not acute but rather had been present long 
before the January 2000 surgery.



CONCLUSION OF LAW

The tear of the medial meniscus of the veteran's right knee 
was incurred in his period of active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his November 1994 enlistment 
examination.  At the time of this examination, he reported 
that he had never experienced "[t]rick" or locked knee.  
The service medical records show that he was treated for 
right knee pain in February 1996.  X-rays conducted at that 
time resulted in an overall impression of a normal knee.  He 
was subsequently treated for complaints of knee pain in 
September 1997 following an injury during a basketball game.  
Diagnostic assessment was a knee sprain.  The veteran 
continued to be treated for knee problems in October 1997, 
which include an assessment of a possible meniscal injury 
versus a medial ligament injury.  A Medical Board evaluation 
conducted in January 1998 found that the veteran was 
medically unacceptable for retention on active duty due to a 
generalized seizure disorder.  It is noted that at the time 
of this evaluation, the veteran reported that he had never 
experienced "[t]rick" or locked knee.  Records show that 
the veteran was subsequently treated for further complaints 
of right knee pain in March 1998.

In July 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
service connection for a right knee disorder, among other 
things.  At that time, the veteran reported that the right 
knee disorder began in October 1997.

In a rating decision dated later in July 1998, the RO, among 
other things, denied service connection for a right knee 
disorder as not well grounded.  The RO noted that while the 
veteran was treated in service for a right knee injury, no 
permanent residual or chronic disability subject to service 
connection was shown by the service medical records or 
demonstrated by evidence following service.  

The veteran appealed the RO's denial of service connection 
for a right knee disorder to the Board.

At his September 1999 personal hearing, the veteran described 
the knee problems he experienced while on active duty.  He 
also testified that he continued to experience right knee 
problems since his discharge from active service.

The veteran underwent a VA joints examination in November 
1999.  At this examination, the examiner noted that the 
veteran's medical record and claims file had been reviewed.  
Following examination of the veteran, the examiner diagnosed 
right distal thigh, right proximal calf pain, unrelated to 
service activity; and remotely possible medial meniscal 
pathology, right knee.  The examiner stated that he could not 
relate the veteran's current knee disorder to a service-
connected injury, other than the possibility of this 
occurring as a result of the basketball activity in September 
1997.  An addendum to this examination noted a normal MRI; no 
clinical indication of meniscal tear.

VA medical treatment records were added to the file which 
cover a period from September 1998 to December 1999.  Among 
other things, these records show treatment for complaints of 
right knee pain on various occasions.  Records from December 
1999 state that an MRI showed a tear of the medial meniscus, 
and that an arthromenisectomy of the right knee was to be 
scheduled.

In a January 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a right knee disorder.  The RO noted that the evidence on 
file confirmed that the veteran had a medial meniscus tear 
which VA was going to repair.  However, the evidence did not 
show when the disability was incurred.

Following the last Supplemental Statement of the Case, the 
veteran submitted additional evidence directly to the Board, 
which included VA medical treatment records dated in January 
2000 and duplicate copies of his service medical records.  
The VA medical treatment records show that the veteran 
underwent an arthromenisectomy of the right knee - knee 
arthroscopy/surgery.  Postoperative diagnoses were right 
bucket-handle tear of the medial meniscus; and Grade 1 
chondromalacia of the medial femoral condyle and medial 
tibial plateau.  Among other things, these records note that 
the veteran injured his right knee approximately 1 1/2 to 2 
years earlier, and had had problems with it functioning 
properly ever since.  It was also stated that the tear of the 
medial meniscus was not an acute tear as it had evidence of 
degeneration along the whole periphery.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right knee disorder is well grounded.  The service medical 
records clearly show that the veteran was treated on various 
occasions for right knee problems while on active duty.  
Additionally, the medical records clearly show evidence of a 
current right knee disorder.  Finally, the Board finds that 
the November 1999 VA examiner's opinion that the current 
right knee disorder might possibly be related to the 
September 1997 in-service knee injury satisfies the medical 
nexus requirement.  See Tirpak, 2 Vet. App. at 611; Kandik v. 
Brown , 9 Vet. App. 434, 439 (1996) ( A well-grounded claim 
need not be conclusive but only possible in order meet the 
burden established in the statute); see also Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  Thus, this claim is well 
grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a right knee disorder does not end with the finding that the 
case is well grounded.  In determining that the veteran's 
claim is well grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

As indicated above, the record reflects that the veteran was 
being treated for knee problems shortly before his discharge 
from active duty, and he has reported continuity of 
symptomatology since service.  The record does not show that 
the veteran has experienced a post-service knee injury, and 
no evidence is on file which refutes his account of 
continuous right problems.  Further, the January 2000 VA 
medical records reflect that the veteran's medial meniscus 
tear is of a long-standing nature.  

With respect to the opinion of the November 1999 VA examiner, 
the Board notes that it is equivocal in that he only states 
that it might be possible that the current right knee 
disorder is related to the September 1997 in-service injury.  
However, no competent medical evidence is on file which 
refutes this opinion, nor is there medical evidence on file 
which relates the veteran's current right knee disorder to 
any non-service disease or injury.  It is also noted that the 
November 1999 VA examiner reviewed the veteran's claims file 
prior to making his opinion.  The Board cannot reject medical 
evidence, or reach an opposite conclusion, based solely on 
its own unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") noted that in light of the 
benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for residuals of the right medial meniscectomy.


ORDER

Entitlement to service connection for residuals of right 
medial meniscectomy is granted.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

